—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 1, 2002, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal as untimely.
By decision of an Administrative Law Judge dated June 3, 1999, claimant was deemed ineligible to receive unemployment insurance benefits on the ground that she was not totally unemployed during the relevant time period. Although claimant acknowledged that she received that decision shortly after it had been mailed, she did not request an appeal therefrom until January 12, 2001. Inasmuch as claimant did not comply with the 20-day statute of limitations period (see Labor Law § 621 [1]) because she failed to read the appeal instructions written on the front page of the decision, we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s appeal was untimely (see Matter of Del Valle [Commissioner of Labor], 285 AD2d 888; Matter of *720Bland [Hudacs], 183 AD2d 1094). Accordingly, claimant’s arguments relating to the underlying merits of the denial for her application for unemployment insurance benefits are not properly before this Court (see Matter of Del Valle [Commissioner of Labor], supra).
Cardona, P.J., Mercure, Peters, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.